Citation Nr: 0319819	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-45 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The veteran had active service from August 1973 to August 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from RO decisions which denied service connection for 
a psychiatric disorder to include PTSD, and denied a TDIU 
rating.  In March 2001, this case was remanded to the RO to 
schedule the veteran for a Travel Board hearing, and such 
hearing was held in June 2001.  In a February 2002 decision, 
the Board denied the claims.  The veteran then appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2002 joint motion to the Court, the 
parties (the veteran and the VA Secretary) requested that the 
portion of the Board decision which denied service connection 
for a psychiatric disorder to include PTSD, and which denied 
a TDIU rating, be vacated and such issues remanded.  By an 
August 2002 order, the Court granted the joint motion.  

Beginning in March 2003, the Board undertook additional 
development of the evidence on the issues on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development has been completed, including obtaining 
additional treatment records and providing a VA psychiatric 
examination in June 2003.  However, that regulation, which 
permitted Board development of the evidence, was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed.Cir. 2003).  In view of 
this, the case must be remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claims for 
service connection for a psychiatric 
disorder to include PTSD, and for a TDIU 
rating, taking into account all the 
evidence including that received since 
the September 2000 supplemental statement 
of the case.  If the claims are denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


